On Rehearing.
In the original opinion it is said that the northeast corner of the Reynolds and northwest corner of the Smith are coincident. This is an erroneous statement, as it is the southwest corner of the John Austin grant and the northwest corner of the Smith that are coincident, the northwest corner of the Reynolds being north of the coincident corner. This erroneous statement is immaterial but we correct same as appellant has called out attention thereto in his motion for rehearing.
Overruled.